





AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT




This AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT dated as of
December 31, 2019 (the “Amendment”), between Air T, Inc., a Delaware corporation
(the “Borrower”), and Minnesota Bank & Trust, a Minnesota state banking
corporation (the “Lender”).


RECITALS:


A.    The Borrower and the Lender are parties to that certain Amended and
Restated Credit Agreement dated as of March 28, 2019, as amended by that certain
Amendment No. 1 to Amended and Restated Credit Agreement dated as of September
24, 2019 (the “Original Agreement”).


B.    The Borrower has requested that the Lender amend the Original Agreement
to, among other things, provide a separate revolving line of credit in the
maximum amount of up to $10,000,000, to be secured by, inter alia, the pledge of
depository accounts with an aggregate cash balance of $10,000,000, for the
purposes of providing liquidity to Borrower’s wholly-owned Subsidiaries, OZ1,
OZ2 and OZ3 (as hereinafter defined).
C.    Subject to the terms and conditions of this Amendment, the Lender will
agree to the foregoing request of the Borrower.


NOW, THEREFORE, the parties agree as follows:


1.Defined Terms. All capitalized terms used in this Amendment shall, except
where the context otherwise requires, have the meanings set forth in the
Original Agreement as amended hereby.
2.    Amendments. The Original Agreement is hereby amended as follows:
(a)    The definitions of the terms “Commitment”, “Loan”, “Loan Documents”,
“Maturity Date” appearing in Section 1.01 of the Original Agreement are hereby
amended in their respective entireties to read as follows:
“    ‘Commitment(s)’ means the Supplemental Revolving Credit Commitment and the
Revolving Credit Commitment.


‘Loan’ means any Revolving Credit Loan, any Supplemental Revolving Credit Loan
or any Term Loan, as the context may require, and “Loans” means either Revolving
Credit Loans, Supplemental Revolving Credit Loans or Term Loans, as the context
may require.




5421946_5.docx    

--------------------------------------------------------------------------------





‘Loan Documents’ means, collectively, this Agreement, the Security Agreement,
the Guaranty, the Collateral Account Agreements, the Supplemental Revolving
Credit Note, the Revolving Credit Note, the Supplemental Revolving Credit Note,
the Term Notes, the North Carolina Assignment, the North Carolina Deed of Trust,
each Hedge Agreement and all other agreements, documents, certificates and
instruments executed and delivered to the Lender by any Loan Party or by any
Pledgor Party in connection therewith


‘Maturity Date’ means, the earlier of: (a) the date on which the Loans become
due and payable under Section 8.02 upon the occurrence of an Event of Default;
or (b) (i) the Revolving Credit Termination Date for the Revolving Credit Loans;
(ii) the Supplemental Revolving Credit Termination Date for the Supplemental
Revolving Credit Loans; or (iii) January 1, 2028 for Term Loan A, Term Loan B
and Term Loan D.


(b)    Section 1.01 of the Original Agreement is hereby further amended by
inserting the following new definitions of the terms “Collateral Account”,
“OZ1”, “OZ2”, “OZ3”, “Pledged Funds”, “Pledgor Party(ies)”, “Second Amendment”,
“Second Amendment Effective Date”, “Supplemental Revolving Credit Commitment”,
“Supplemental Revolving Credit Commitment Fee”, “Supplemental Revolving Credit
Commitment Period”, “Supplemental Revolving Credit Loans”, “Supplemental
Revolving Credit Note”, “Supplemental Revolving Credit Termination Date” in the
appropriate alphabetical order:
“    ‘Collateral Account(s)’ means non-interest bearing depository collateral
accounts maintained with, held in the name of, and subject to the exclusive
dominion and control of, Lender for the purpose of holding assets as security
for, and for application by Lender (to the extent available) to the payment of
the unpaid balance of the Obligations.
‘OZ1’ means Air T OZ 1, LLC, a Minnesota limited liability company.
‘OZ2’ means Air T OZ 2, LLC, a Minnesota limited liability company.
‘OZ3’ means Air T OZ 3, LLC, a Minnesota limited liability company.
‘Pledged Funds’ means, at any date of determination, the aggregate amount of
cash on deposit in the Collateral Accounts.
‘Pledgor Party(ies)’ means, individually or collectively, as the case may be,
OZ1, OZ2 and OZ3.
‘Second Amendment’ means that certain Amendment No. 2 to Amended and Restated
Credit Agreement dated as of December 31, 2019.”
‘Second Amendment Effective Date’ means the ‘Effective Date’ as such term is
defined in the Second Amendment.


2

--------------------------------------------------------------------------------





‘Supplemental Revolving Credit Commitment’ means the obligation of the Lender to
make Supplemental Revolving Credit Loans in an aggregate principal amount not to
exceed $10,000,000, as the same may be changed from time to time pursuant to the
terms hereof.
‘Supplemental Revolving Credit Commitment Fee’ has the meaning set forth in
Section 2.11A.
‘Supplemental Revolving Credit Commitment Period’  means the period from and
including the Second Amendment Effective Date to the Supplemental Revolving
Credit Termination Date.
‘Supplemental Revolving Credit Loans’ means any Supplemental Revolving Credit
loan made by the Lender under Section 2.04A.
‘Supplemental Revolving Credit Note’ means the promissory note of the Borrower
described in Section 2.06(e), as such promissory note may be amended, modified
or supplemented from time to time, and such term shall include any substitutions
for, or renewals of, such promissory note.
‘Supplemental Revolving Credit Termination Date’ means the earliest to occur of
(a) June 30, 2020, (b) the date the Supplemental Revolving Credit Commitment is
reduced to zero pursuant to Section 2.05A, and (c) the termination of the
Supplemental Revolving Credit Commitment pursuant to Section 8.02.
(c)    The Original Agreement is hereby amended by inserting a new Section
2.03A, immediately after Section 2.03, to read as follows:
“    2.03A    Supplemental Revolving Credit Commitment.


(a)    Subject to the terms and conditions of this Agreement, the Lender agrees
to make Supplemental Revolving Credit Loans to the Borrower from time to time
during the Supplemental Revolving Credit Commitment Period in an aggregate
principal amount at any one time outstanding not to exceed the lesser of (i) the
Supplemental Revolving Credit Commitment, or (ii) the aggregate amount of
Pledged Funds. During the Supplemental Revolving Credit Commitment Period the
Borrower may use the Supplemental Revolving Credit Commitment by borrowing,
prepaying the Supplemental Revolving Credit Loans in whole or in part, and
re-borrowing, all in accordance with the terms and conditions hereof.


(b)    The Borrower shall repay all outstanding Supplemental Revolving Credit
Loans on the Supplemental Revolving Credit Termination Date.


3

--------------------------------------------------------------------------------







(d)    The Original Agreement is hereby amended by inserting a new Section
2.04A, immediately after Section 2.04, to read as follows:
“    Section 2.04A    Procedures for Supplemental Revolving Credit Borrowing.
The Borrower shall either (a) submit a draw request to the Lender in writing or
telephonically; or (b) use the Lender’s electronic banking systems to request
each proposed borrowing in accordance with the requirements of such systems as
may be in effect from time to time. Each such notice shall be effective upon
receipt by the Lender, shall be irrevocable, and shall specify the date and
amount of borrowing requested. At the request of the Lender, a telephonic
request must be confirmed in writing by the Borrower within three (3) Business
Days after such request So long as (a) all conditions precedent set forth in
Article IV with respect to such borrowing have been satisfied, and (b) the
aggregate outstanding balance of Supplemental Revolving Credit Loans at such
time does not exceed the lesser of (i) the Supplemental Revolving Credit
Commitment, or (ii) the aggregate amount of Pledged Funds, after giving effect
to such Supplemental Revolving Credit Loan, the Lender shall provide immediately
available funds to the Borrower in the amount of such requested borrowing on the
requested borrowing date by depositing such funds into depository account number
161010277, maintained by the Borrower with the Lender. Each such borrowing shall
be on a Business Day.”


(e)    The Original Agreement is hereby amended by inserting a new Section
2.05A, immediately after Section 2.05, to read as follows:
“    Section 2.05A    Termination or Reduction of Revolving Credit Commitment.


Upon not less than three Business Days’ notice to the Lender, the Borrower shall
have the right to terminate the Supplemental Revolving Credit Commitment or,
from time to time, to reduce the aggregate amount of the Supplemental Revolving
Credit Commitment; provided, that no such termination or reduction of
Supplemental Revolving Credit Commitment shall be permitted if, after giving
effect thereto and to any prepayments of the Supplemental Revolving Credit Loans
made on the effective date thereof, the outstanding principal balance of
Supplemental Revolving Credit Loans would exceed the aggregate amount of Pledged
Funds. Any such partial reduction shall be in an amount equal to $500,000, or a
whole multiple thereof, and shall reduce permanently the Supplemental Revolving
Credit Commitment then in effect.”




4

--------------------------------------------------------------------------------





(f)    Section 2.06 of the Original Agreement is hereby amended by redesignating
existing Section 2.06(e) as Section 2.06(f), redesignating existing Section
2.06(f) as Section 2.06(g), and by inserting a new Section 2.06(e) to read as
follows:
“    (e)    Supplemental Revolving Note. The Supplemental Revolving Credit Loans
made by the Lender shall be evidenced by an Supplemental Revolving Credit Note
in the initial amount of the Supplemental Revolving Credit Commitment. The
Supplemental Revolving Credit Loans and the Supplemental Revolving Credit Note
shall mature and be payable at Maturity of the Supplemental Revolving Credit
Loans. The Lender shall enter in its records the amount of each of its
Supplemental Revolving Credit Loans, the rate of interest borne on such
Supplemental Revolving Credit Loans, and the payments of the Supplemental
Revolving Credit Loans received by the Lender, and such records shall be
conclusive evidence of the subject matter thereof, absent manifest error.”


(g)    Section 2.07 of the Original Agreement is hereby amended by inserting a
new Section 2.07(iii) to read as follows:
“    (iii)    Supplemental Revolving Credit Loans. The Borrower shall have the
right, by giving written notice to the Lender by not later than 3:00 p.m.
(Minneapolis time) on the Business Day of such payment, to voluntarily prepay
the Supplemental Revolving Credit Loans in whole or in part at any time without
premium or penalty.”


(h)    Section 2.08 of the Original Agreement is hereby amended by inserting a
new Section 2.08(c) to read as follows:
“    (c)    Supplemental Revolving Credit Loans. If, at any time, the aggregate
outstanding principal balance of Supplemental Revolving Credit Loans exceeds the
lesser of (i) the Supplemental Revolving Credit Commitment or (ii) the aggregate
amount of Pledged Funds, then the Borrower shall immediately prepay the
Supplemental Revolving Credit Loans by the amount of such excess together with
interest on the amount prepaid.”


(i)    Section 2.10 of the Original Agreement is hereby amended by inserting a
new Section 2.10(c) to read as follows:
“    (b)    Supplemental Revolving Credit Loans. The Borrower agrees to pay
interest on the outstanding principal amount of the Supplemental Revolving
Credit Loans at the rates and at the times specified in the Supplemental
Revolving Credit Note.”




5

--------------------------------------------------------------------------------





(j)    The Original Agreement is hereby amended by inserting a new Section
2.11A, immediately after Section 2.11, to read as follows:
“    Section 2.11A    Supplemental Revolving Credit Commitment Fee. The Borrower
shall pay to the Lender a fee (the “Supplemental Revolving Credit Commitment
Fee”) in an amount determined by applying a rate of eleven hundredths of one
percent (0.11%) per annum to the average daily excess of the Supplemental
Revolving Credit Commitment over the outstanding principal balance of the
Supplemental Revolving Credit Loans. Such Supplemental Revolving Credit
Commitment Fee shall be payable to the Lender in arrears on the last day of each
calendar month, commencing January 31, 2020, and on the Supplemental Revolving
Credit Termination Date.”


(k)    Section 3.02(b) of the Original Agreement is hereby amended by inserting
the phrase “or any Supplemental Revolving Credit Commitment” immediately after
the reference therein to “any Revolving Credit Commitment”.
(l)    Section 6.09 of the Original Agreement is hereby amended in its entirety
to read as follows:
“    Section 6.09    Use of Proceeds. Use the proceeds of the Loans (a) to
finance the acquisition of assets by the Borrower and the Domestic Subsidiaries
in the ordinary course of business, including the purchase of inventory and
equipment, (b) to finance Capital Expenditures of the Borrower and of its
Domestic Subsidiaries, and (c) for general corporate purposes of the Borrower,
in each case to the extent not prohibited under any Requirement of Law or the
Loan Documents. Notwithstanding the foregoing, proceeds of the Supplemental
Revolving Credit Loans shall be used solely to provide liquidity to the Pledgor
Parties.


(m)    The preambles to Articles VI and VII of the Original Agreement are hereby
amended by inserting the phrase “or any Supplemental Revolving Credit
Commitment” immediately after each reference therein to the Revolving Credit
Commitment.
(n)    Articles VI, VII and VIII are generally amended to include references to
the Pledgor Parties when referencing the Loan Parties (e.g, Section 8.01(h) is
amended to read “any Loan Party or any Pledgor Party contests in any manner the
validity or enforceability of any provision of any Loan Document”).
(o)    Section 8.01(h)(iii) of the Original Agreement is hereby amended by
substituting “Supplemental Revolving Credit Commitment” for the occurrence
therein of “Term Loan Commitment”.


6

--------------------------------------------------------------------------------





(p)    Section 8.01 of the Original Agreement is hereby amended by deleting the
occurrence of “or” at the end of Section 8.01(j), redesignating existing Section
8.01(k) as Section 8.01(m) and by inserting new Sections 8.01(k) and 8.01(l) to
read as follows:
“    (k)    any Collateral Account ceases for any reason to be valid, binding
and in full force and effect or for any reason the Lender ceases to a first and
only priority Lien in any Pledged Funds;


(l)     any Pledgor Party contests in any manner the validity or enforceability
of any provision of any Collateral Account Agreement; or”


(q)    Schedule 5.17 to the Original Agreement is hereby amended in its entirety
to conform with the form of Schedule 5.17 (Amended 12/2019) attached to this
Amendment.
3.    Conditions to Effectiveness. This Amendment shall become effective on the
date (the “Effective Date”) when, and only when, the Lender shall have received:
(a)    this Amendment, duly executed by a Responsible Officer of Borrower;
(b)    a promissory note (the “Supplemental Revolving Credit Note”), in the form
attached as Exhibit A to this Amendment, duly executed by Borrower;
(c)    a certificate of the secretary of Borrower in the form provided by the
Bank, appropriately completed and duly executed by Borrower’s secretary;
(d)    payment of a non-refundable amendment fee in the amount of $15,000, in
immediately available funds;
(e)    an Acknowledgment and Agreement, in the form provided by the Lender, duly
executed by each Guarantor;
(f)    a certification of formation, certified by the Secretary of State of the
state of Minnesota, for each of (i) Air T OZ 1, LLC, a Minnesota limited
liability company (“OZ 1), (ii) Air T OZ 2, LLC, a Minnesota limited liability
company (“OZ 2”), and Air T OZ 3, LLC, a Minnesota limited liability company
(“OZ 3”; and together with OZ 1 and OZ 2 being collectively referred to herein
as the “Pledgor Parties” and individually as a “Pledgor Party”);
(g)    a copy of the limited liability company agreement of each Pledgor Party;
(h)    resolutions of the managers of each Pledgor Party authorizing the
execution and delivery of each Loan Document to which such Pledgor Party is or
is to be a party;
(i)    a certification that the names and signatures of the officers of each
Pledgor Party authorized to sign each Loan Document to which such Pledgor Party
is or is to be a party are true and correct;


7

--------------------------------------------------------------------------------





(j)    separate Collateral Account Agreement documents, each in the form
provided by Lender and duly executed by the respective Pledgor Parties;
(k)    results of a recent lien searches in each of the jurisdictions where each
Pledgor Party is organized and its assets are located, and such searches reveal
no Liens on any of the assets of the Pledgor Parties;
(l)    the Pledgor Parties shall have deposited not less than an aggregate
amount of $10,000,000 in the Collateral Accounts;
(m)    a letter agreement, in the form provided by Lender, duly executed by the
Borrower and each Pledgor Party confirming the termination of that certain
Credit Agreement dated December 31, 2019, by and among the Pledgor Parties as
the “Borrowers”, the Borrower as “Parent” and the Lender; and
(n)    such other documents as the Lender may reasonably request.
4.    Representations and Warranties. To induce the Lender to enter into this
Amendment, the Borrower represents and warrants to the Lender as follows:
(a)    The execution, delivery and performance by the Borrower of this
Amendment, the Supplemental Revolving Credit Note, and any other Loan Document
to which the Borrower is a party have been duly authorized by all necessary
corporate action, do not require any approval or consent of, or any
registration, qualification or filing with, any government agency or authority
or any approval or consent of any other person (including, without limitation,
any shareholder), do not and will not conflict with, result in any violation of
or constitute any default under, any provision of the Borrower’s articles of
incorporation or bylaws, any agreement binding on or applicable to the Borrower
or any of its property, or any law or governmental regulation or court decree or
order, binding upon or applicable to the Borrower or of any of its property and
will not result in the creation or imposition of any security interest or other
lien or encumbrance in or on any of its property pursuant to the provisions of
any agreement applicable to the Borrower or any of its property;
(b)    The representations and warranties contained in the Original Agreement
are true and correct as of the date hereof as though made on that date except:
(i) to the extent that such representations and warranties relate solely to an
earlier date; and (ii) that the representations and warranties set forth in
Section 5.04 of the Original Agreement to the audited annual financial
statements and internally-prepared interim financial statements of the Borrower
shall be deemed to be a reference to the audited financial statements and
interim financial statements, as the case may be, of the Borrower most recently
delivered to the Lender pursuant to Section 6.01(a) or 6.01(b) of the Original
Agreement;
(c)    No events have taken place and no circumstances exist at the date hereof
which would give the Borrower the right to assert a defense, offset or
counterclaim to any claim by the Lender for payment of the Obligations;


8

--------------------------------------------------------------------------------





(d)    The Original Agreement, as amended by this Amendment, the Supplemental
Revolving Credit Note, and each other Loan Document to which the Borrower is a
party are the legal, valid and binding obligations of the Borrower and are
enforceable in accordance with their respective terms, subject only to
bankruptcy, insolvency, reorganization, moratorium or similar laws, rulings or
decisions at the time in effect affecting the enforceability of rights of
creditors generally and to general equitable principles which may limit the
right to obtain equitable remedies; and
(e)    Before and after giving effect to this Amendment, there does not exist
any Default or Event of Default.
5.    Release. The Borrower hereby releases and forever discharges the Lender
and its successors, assigns, directors, officers, agents, employees and
participants from any and all actions, causes of action, suits, proceedings,
debts, sums of money, covenants, contracts, controversies, claims and demands,
at law or in equity, which the Borrower ever had or now has against the Lender
or its successors, assigns, directors, officers, agents, employees or
participants by virtue of the Lender’s relationship to the Borrower in
connection with the Loan Documents and the transactions related thereto
6.    Reference to and Effect on the Loan Documents.
(a)    From and after the date of this Amendment, each reference in the Original
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import referring to the Original Agreement, and each reference to the “Credit
Agreement”, the “Credit Agreement”, “thereunder”, “thereof”, “therein” or words
of like import referring to the Original Agreement in any other Loan Document
shall mean and be a reference to the Original Agreement as amended hereby; and
except as specifically set forth above, the Original Agreement remains in full
force and effect and is hereby ratified and confirmed.
(b)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Lender under the Agreement or any other Loan Document, nor
constitute a waiver of any provision of the Agreement or any such other Loan
Document.
7.    Costs, Expenses and Taxes. The Borrower agrees to pay on demand all costs
and expenses of the Lender in connection with the preparation, reproduction,
execution and delivery of this Amendment and the other documents to be delivered
hereunder or thereunder, including their reasonable attorneys’ fees and legal
expenses. In addition, the Borrower shall pay any and all stamp and other taxes
and fees payable or determined to be payable in connection with the execution
and delivery, filing or recording of this Amendment and the other instruments
and documents to be delivered hereunder and agrees to save the Lender harmless
from and against any and all liabilities with respect to, or resulting from, any
delay in the Borrower’s paying or omission to pay, such taxes or fees.
8.    Governing Law. THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY OF THIS
AMENDMENT SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE


9

--------------------------------------------------------------------------------





OF MINNESOTA, WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES THEREOF.
9.    Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
10.    Counterparts. This Amendment may be executed in counterparts and by
separate parties in separate counterparts, each of which shall be an original
and all of which taken together shall constitute one and the same document.
Receipt by telecopy, pdf file or other electronic means of any executed
signature page to this Amendment shall constitute effective delivery of such
signature page.
11.    Recitals. The Recitals hereto are incorporated herein by reference and
constitute a part of this Amendment.
[SIGNATURE PAGE FOLLOWS]


10

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above.


AIR T, INC.


By:                        
Name:                        
Its:                        








MINNESOTA BANK & TRUST


By:_________________________________
Name:    Eric P. Gundersen
Title:     Senior Vice President












































[signature page Amendment No. 2 to Amended and Restated Credit Agreement]







--------------------------------------------------------------------------------






Exhibit A


Form of Supplemental Revolving Credit Note


[see attached\





--------------------------------------------------------------------------------









Schedule 5.17
(Amended 12/2019)


Subsidiaries; Equity Interests


18509173v1





